FORD, Judge:
The proper value for dutiable purposes of certain bus shells covered by the appeals for a reappraisement enumerated in the schedule A, attached hereto and made a part hereof, is before the court for determination.
The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
IT IS HEEEBY STIPULATED subject to approval by the court:
(1) That the merchandise covered by the appeals for reappraisement enumerated in Schedule “A”, attached hereto and made a part hereof, consists of bus shells.
(2) That the merchandise, the facts and the issues are the same in all material respects as those involved in J. L. Wood v. United States, Reap. Dec. 11292, wherein it was held that “export value” as defined in Sec. 402(b), Tariff Act of 1930 as amended by Customs Simplification Act of 1956, was the proper basis of value; and that the record in said case may be incorporated herein.
(3) That at the time of exportation such or similar merchandise was freely sold or, in the absence of sales, offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, at prices set forth in the annexed Schedule “A”, Canadian currency, per shell, less the cost of United States components as invoiced.
(4) That the appeals enumerated in said Schedule “A” may be submitted upon this stipulation and the incorporated record.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved bus shells and that said values are the prices set forth in said schedule A, Canadian currency, per shell, less cost of United States components as invoiced, packed.
Judgment will be entered accordingly.